

	

		II

		109th CONGRESS

		2d Session

		S. 2618

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Harkin (for himself

			 and Mr. Grassley) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To permit an individual to be treated by a

		  health care practitioner with any method of medical treatment such individual

		  requests, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Access to Medical Treatment

			 Act.

		2.DefinitionsIn this Act:

			(1)Advertising

			 claimThe term

			 advertising claim means any representation made or suggested by

			 statement, word, design, device, sound, or any combination thereof with respect

			 to a medical treatment.

			(2)DangerThe term danger means an

			 adverse reaction to an unapproved drug or medical device that, when used as

			 directed—

				(A)causes serious harm;

				(B)occurred as a result of the medical

			 treatment;

				(C)would not otherwise have occurred;

			 and

				(D)is more serious than reactions experienced

			 with routinely used medical treatments approved by the Food and Drug

			 Administration for the same medical condition or conditions.

				(3)DeviceThe term device has the

			 meaning given such term in section 201(h) of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 321(h)).

			(4)DrugThe term drug has the meaning

			 given such term in section 201(g)(1) of the Federal Food, Drug, and Cosmetic Act (21

			 U.S.C. 321 (g)(1)).

			(5)FoodThe term food—

				(A)has the meaning given such term in section

			 201(f) of the Federal Food, Drug, and Cosmetic

			 Act (21 U.S.C. 321(f)); and

				(B)includes a dietary supplement as defined in

			 section 201(ff) of such Act.

				(6)Health care

			 practitionerThe term

			 health care practitioner means a physician or other individual who

			 is legally authorized to provide health care services in the State in which the

			 services are provided.

			(7)Interstate

			 commerceThe term

			 interstate commerce means commerce between any State or territory

			 and any place outside thereof, and commerce within the District of Columbia or

			 within any other territory not organized with a legislative body.

			(8)LabelThe term label has the meaning

			 given such term in section 201(k) of the Federal Food, Drug, and Cosmetic Act (21

			 U.S.C. 321(k)).

			(9)LabelingThe term labeling has the

			 meaning given such term in section 201(m) of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 321(m)).

			(10)Legal

			 representativeThe term

			 legal representative means a parent or an individual who qualifies

			 as a legal guardian under applicable State law.

			(11)Medical

			 deviceThe term medical

			 device has the meaning given the term device in section

			 201(h) of the Federal Food, Drug, and Cosmetic

			 Act (21 U.S.C. 321(h)).

			(12)Medical

			 treatmentThe term

			 medical treatment means any food, drug, device, or procedure that

			 is used and intended as a cure, mitigation, treatment, or prevention of disease

			 or a health condition.

			(13)PatientThe term patient means any

			 individual who seeks medical treatment from a health care practitioner for a

			 disease or health condition.

			(14)SecretaryThe term Secretary means the

			 Secretary of Health and Human Services.

			(15)SellerThe term seller means an

			 individual or organization that receives payment related to the medical

			 treatment of a patient of a health practitioner, except that this term does not

			 apply to a health care practitioner who receives payment from an individual or

			 representative of such individual for the administration of a medical treatment

			 to such individual.

			(16)Unapproved drug

			 or medical deviceThe term

			 unapproved drug or medical device with respect to a drug or

			 medical device, means a drug or medical device that is not approved or

			 authorized for manufacture, sale, and distribution in interstate commerce under

			 section 505, 513, or 515 of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C 355, 360c, and 360(e)) or under

			 section 351 of the Public Health Service

			 Act (42 U.S.C. 262).

			3.Access to medical

			 treatment

			(a)In

			 generalNotwithstanding any

			 other provision of law, and except as provided in subsection (b), an individual

			 shall have the right to be treated by a health care practitioner with any

			 medical treatment (including a medical treatment that is not approved,

			 certified, or licensed by the Secretary) that such individual desires, or that

			 the legal representative of such individual authorizes, if—

				(1)such practitioner has personally examined

			 such individual and agrees to provide treatment to such individual;

				(2)the administration of such treatment does

			 not violate applicable licensing laws and is within the scope of the practice

			 of such practitioner;

				(3)the health care practitioner complies with

			 the requirements of subsection (b); and

				(4)it is a medical treatment that has not been

			 approved, certified, or licensed by the Secretary, or is any medical treatment

			 that has been approved by the designated governmental agency for a member

			 country of the European Union or the European Free Trade Association, Canada,

			 Australia, New Zealand, or Japan but not otherwise approved, certified, or

			 licensed by the Secretary.

				(b)Medical

			 treatment requirements

				(1)In

			 generalA health care

			 practitioner may provide the medical treatment requested by an individual

			 described in subsection (a) if—

					(A)there is no reason for the practitioner to

			 conclude that, based on generally accepted principles and current information,

			 the medical treatment requested, when used or provided as directed, will cause

			 danger to the patient;

					(B)in the case of an individual whose

			 treatment is the administration of a food, drug, or device that has to be

			 approved, certified, or licensed by the Secretary, but has not been so

			 approved, certified, or licensed—

						(i)such individual has been informed in

			 writing that such food, drug, or device has not been approved, certified, or

			 licensed by the Secretary for use as a medical treatment of the medical

			 condition of such individual; and

						(ii)prior to the administration of such

			 treatment, the practitioner has provided the patient a written statement, which

			 shall become part of the medical record of the patient, that includes the

			 following provision: WARNING: This food, drug, or device has not been

			 declared to be safe and effective by the Federal Government and any individual

			 who uses such food, drug, or device does so at his or her own

			 risk.;

						(C)such individual has been informed in

			 writing of the nature of the medical treatment, including—

						(i)the contents and methods of such

			 treatment;

						(ii)the anticipated benefits of such

			 treatment;

						(iii)any reasonably foreseeable side effects

			 that may result from such treatment;

						(iv)the results of past application of such

			 treatment by the health care practitioner and others; and

						(v)any other information necessary to fully

			 meet the requirements for informed consent of human subjects prescribed by

			 regulations issued by the Food and Drug Administration;

						(D)except as provided in subsection (c), there

			 have been no advertising claims made with respect to the efficacy of the

			 medical treatment by the practitioner, manufacturer, or distributor;

					(E)the label or labeling of any food, drug, or

			 device that is a part of the requested medical treatment is not false or

			 misleading;

					(F)such individual—

						(i)has been provided with a written statement

			 that such individual has been fully informed with respect to the information

			 described in subparagraphs (A) through (D);

						(ii)desires such treatment; and

						(iii)signs such statement; and

						(G)the health care practitioner provides the

			 patient with a recommendation for the treatment involved under circumstances

			 that give the patient sufficient opportunity to consider whether or not to use

			 such treatment.

					(2)Burden of

			 proofIn any proceeding

			 relating to the enforcement of paragraph (1)(E) with respect to the label of a

			 drug, device, or food used in medical treatment covered under this subsection,

			 the provisions of section 403B(c) of the Federal Food, Drug, and Cosmetic Act (21

			 U.S.C. 343–2(c)) shall apply with respect to establishing the burden of proof

			 that such label is false or misleading.

				(3)Rule of

			 constructionNothing in this

			 section shall be construed to require informed consent for the prescription of

			 dietary supplements and foods not requiring such informed consent prior to the

			 date of the enactment of this Act.

				(c)Claim

			 exceptions

				(1)Reporting by a

			 health care practitionerSubsection (b)(1)(D) shall not apply to an

			 accurate and truthful reporting by a health care practitioner of the results of

			 the practitioner’s administration of a medical treatment in recognized

			 journals, at seminars, conventions, or similar meetings, or to others, so long

			 as the reporting practitioner has no direct or indirect financial interest in

			 the reporting of the material and has received no financial benefits of any

			 kind from the manufacturer, distributor, or other seller for such reporting.

			 Such reporting may not be used by a manufacturer, distributor, or other seller

			 to advance the sale of such treatment.

				(2)Statements by a

			 practitioner to a patientSubsection (b)(1)(D) shall not apply to any

			 statement made by a health care practitioner directly to a patient or

			 prospective patient. A health care practitioner shall not be held liable for

			 any advertising claims made by others unless the practitioner is a party in the

			 dissemination of the information in such claims.

				(3)Dietary

			 supplements statementSubsection (b)(1)(D) shall not apply to

			 statements or claims permitted under sections 403B and 403(r)(6) of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 343–2 and 343(r)(6)).

				4.Reporting of a

			 dangerous medical treatment

			(a)Health care

			 practitionerIf a health care

			 practitioner, after administering a medical treatment, discovers that the

			 treatment itself was a danger to the individual receiving such treatment, the

			 practitioner shall—

				(1)immediately cease the use of such

			 treatment;

				(2)refrain from recommending the use of any

			 unapproved drug or medical device that was a part of such treatment;

				(3)report to the manufacturer and the Director

			 of the Centers for Disease Control and Prevention—

					(A)the nature of such treatment;

					(B)the results of such treatment;

					(C)the complete protocol of such treatment;

			 and

					(D)the source from which such treatment or any

			 part thereof was obtained; and

					(4)include as part of the reporting under

			 paragraph (3), an affidavit pursuant to section 1746 of title 28, United States

			 Code, confirming that all statements made in the report under such paragraph

			 are accurate.

				(b)SecretaryUpon confirmation that a medical treatment

			 has proven dangerous to individuals, the Secretary shall properly disseminate

			 information with respect to the danger of the medical treatment and prohibit

			 the further use of such treatment.

			5.Reporting of a

			 beneficial medical treatmentIf a health care practitioner, after

			 administering a medical treatment that is not an approved drug or medical

			 device for a life-threatening medical condition or conditions, discovers that

			 such medical treatment has, in the opinion of the health care practitioner,

			 positive effects on such condition or conditions that are significantly greater

			 than the positive effects that are expected from an approved medical treatment

			 for the same condition or conditions, the practitioner shall—

			(1)make a monthly reporting to the National

			 Center for Complementary and Alternative Medicine at the National Institutes of

			 Health of—

				(A)the nature of such medical treatment (which

			 is not a conventional medical treatment);

				(B)the general results of such treatment

			 administered in the month involved; and

				(C)the protocol of such treatment; and

				(2)provide an affidavit pursuant to section

			 746 of title 28, United States Code, confirming that all statements made in the

			 monthly reporting under paragraph (1) are accurate and truthful.

			6.Transportation and

			 production of food, drugs, devices, and other equipment

			(a)In

			 generalNotwithstanding any

			 other provision of the Federal Food, Drug, and

			 Cosmetic Act (21 U.S.C. 201 et seq.), an individual may—

				(1)introduce or deliver into interstate

			 commerce a food, drug, device, or any other equipment; and

				(2)produce, transport, receive and hold a

			 food, drug, device, or any other equipment,

				solely for use in accordance with

			 this Act if there have been no advertising claims by the manufacturer,

			 distributor, or seller of the food, drug, device, or equipment involved.(b)NotificationIf an individual imports a shipment of a

			 food, drug, device, or any other equipment, the individual shall notify the

			 Secretary of any such shipment.

			(c)Production of

			 unapproved drugs, devices, and other equipmentIn the case of unapproved drugs, devices,

			 or other equipment, except those approved by a country listed in section

			 3(a)(4), a manufacturer shall provide notice the Secretary of the intent of

			 such manufacturer to deliver the product into interstate commerce.

			(d)Rule of

			 constructionNothing in this

			 Act shall be construed to limit or interfere with the authority of a health

			 care practitioner to prescribe, recommend, provide, or administer to a patient

			 for any medical condition or disease any unapproved drug or medical device that

			 is lawful under the law of the State or States in which the health care

			 practitioner practices.

			7.Other laws not

			 affected by this ActNothing

			 in this Act shall be construed to—

			(1)apply to the manufacture, distribution,

			 possession, administration, recommendation, prescription, or provision, or

			 support the use of any drug that is a controlled substance under the

			 Controlled Substances Act (21 U.S.C.

			 801 et seq.);

			(2)apply to statements or claims permitted or

			 authorized under sections 403 and 403B of the Federal Food, Drug, and Cosmetic Act (21

			 U.S.C. 343, 343–2); or

			(3)in any way adversely affect the

			 distribution or sale of dietary supplements (as defined in section 201(f) of

			 the Federal Food, Drug, and Cosmetic

			 Act (21 U.S.C. 321(f)).

			8.PenaltyA health care practitioner who knowingly

			 violates any provision of this Act shall not be covered by the protections

			 under this Act and shall be subject to all other applicable laws and

			 regulations.

		

